UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of September 30, 2010(Unaudited Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 97.9% Arizona 1.7% Arizona, Salt River Pima-Maricopa Indian Community, 0.3% *, 10/1/2025, Bank of America NA (a) California 2.8% California, Statewide Communities Development Authority Revenue, Azusa Pacific University Project, 2.6% *, 4/1/2039, Allied Irish Bank PLC (a) California, Statewide Communities Development Authority Revenue, Butte County, Series A-1, 2.0%, 6/30/2011 Orange County, CA, Water District, 0.3%, 11/4/2010 Colorado 5.5% Colorado, Postsecondary Educational Facilities Authority Revenue, Mullen High School Project, 0.42% *, 8/1/2017, Wells Fargo Bank NA (a) Colorado Springs, CO, Utilities Revenue, Series A, 0.32% *, 11/1/2023 District of Columbia 2.5% District of Columbia, Family & Child Services Revenue, 0.5% *, 7/1/2041, Bank of America NA (a) Florida 5.9% Hillsborough County, FL, Aviation Authority Revenue, 0.39%, 12/8/2010 Palm Beach County, FL, Jewish Community Campus Project Revenue, 0.33% *, 3/1/2030, Northern Trust Co. (a) Sarasota County, FL, Health Care Facilities Authority Revenue, Bay Village Project, 0.34% *, 12/1/2023, Bank of America NA (a) Georgia 0.4% Georgia, Municipal Electric Authority Revenue, Project No. 1, Series B, 0.35% *, 1/1/2048, Dexia Credit Local (a) Illinois 7.8% Illinois, Education Facilities Authority Revenue: Series N, 0.29%, 10/6/2010 Series N, 0.3%, 10/5/2010 Illinois, Finance Authority Revenue, Clare Oaks, Series D, 0.3% *, 11/1/2040, Sovereign Bank FSB (a) University of Illinois Revenue, "A", 144A, 0.28% *, 4/1/2035 (b) Iowa 0.8% Iowa, Finance Authority Small Business Development Revenue, Corporate Center Associates LP Project, 0.32% *, 9/1/2015, Wells Fargo Bank NA (a) Kansas 0.4% Overland Park, KS, Development Corp. Revenue, Series A, Prerefunded 1/1/11 @ 101, 7.375%, 1/1/2032 Kentucky 5.7% Mason County, KY, Pollution Control Revenue, East Kentucky Power Cooperative: Series B-1, 1.07% *, 10/15/2014 Series B-2, 1.07% *, 10/15/2014 Series B-3, 1.07% *, 10/15/2014 Maryland 0.2% Maryland, State Capital Improvement, Series A, 5.25%, 2/15/2011 Massachusetts 11.7% Falmouth, MA, Revenue Anticipation Notes, 1.5%, 3/4/2011 Marion, MA, Bond Anticipation Notes, 144A, 1.5%, 12/10/2010 Massachusetts, Bay Transportation Authority, 0.38%, 10/14/2010 Michigan 6.1% Michigan, Finance Authority Revenue, State Aid Notes, Series D-3, 144A, 2.0%, 8/22/2011, Scotiabank (a) Michigan, Higher Education Facilities Authority Revenue, Limited Obligation, Spring Arbor University, 0.28% *, 11/1/2030, Comerica Bank (a) Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series F-8, 0.36% **, 11/15/2049 Minnesota 0.6% University of Minnesota, Special Purpose Revenue, Biomedical Science Research Facilities Funding Program, Series A, 3.0%, 8/1/2011 New Hampshire 2.0% New Hampshire, Health & Education Facilities Authority Revenue, Bishop Guertin High School, 3.0% *, 9/1/2032, Allied Irish Bank PLC (a) New Hampshire, Health & Education Facilities Authority Revenue, Frisbie Memorial Hospital, 0.27% *, 10/1/2013, TD Bank NA (a) New York 5.3% New York, Metropolitan Transportation Authority Revenue, Series 2-B, 0.33%, 2/4/2011, Barclays Bank PLC (a) New York, State Dormitory Authority Revenues, Secondary Issues, Series R-11722, 144A, 0.27% *, 7/1/2016 New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.28% *, 5/15/2036 North Carolina 1.4% North Carolina, Capital Facilities Finance Agency, Exempt Facilities Revenue, Republic Services, Inc., 0.27% *, 9/1/2025, Bank of America NA (a) North Carolina, Medical Care Commission, Retirement Facilities Revenue, First Mortgage, Southminster, Inc., Series C, 0.3% *, 10/1/2014, Sovereign Bank FSB (a) Oklahoma 2.0% Oklahoma, State Turnpike Authority Revenue, Series B, 0.3% *, 1/1/2028 Oregon 4.0% Oregon, State Tax Anticipation Notes, Series A, 144A, 2.0%, 6/30/2011 Pennsylvania 3.9% Bethlehem, PA, Area School District Authority Revenue, RBC Municipal Products, Inc. Trust Certificates, Series E-12, 144A, 0.27% **, 1/5/2012, Royal Bank of Canada (a) Puerto Rico 0.8% Puerto Rico, Commonwealth Highway & Transportation Authority Revenue, Series DCL 019, 144A, 0.42% *, 1/1/2029, Dexia Credit Local (a) (b) South Dakota 3.8% South Dakota, Conservancy District Revenue, State Revolving Fund Program, 0.4% *, 8/1/2029 Tennessee 3.3% Montgomery County, TN, Public Building Authority, Pooled Financing Revenue, 0.32% *, 7/1/2038, Bank of America NA (a) Nashville & Davidson County, TN, Metropolitan Government, Industrial Development Board Revenue, YMCA Project, 0.32% *, 12/1/2027, Bank of America NA (a) Texas 6.0% Atascosa County, TX, Industrial Development Corp., Pollution Control Revenue, San Miguel Electric Cooperative, Inc., 0.51% *, 6/30/2020 North East, TX, Independent School District, Series 2355, 144A, 0.27% *, 8/1/2015 Texas, A&M University Revenues, Barclays Capital Municipal Trust Receipts, Series 40B, 144A, 0.28% *, 5/15/2027 Utah 7.1% Davis County, UT, Tax & Revenue Anticipation Notes, 2.0%, 12/30/2010 Utah, Housing Corp., Single Family Mortgage Revenue, Series 1, 144A, 0.5%, Mandatory Put 12/29/10 @ 100, 7/1/2039 Virginia 3.4% Henrico County, VA, Economic Development Authority, Residential Care Facility Revenue, Westminster Canterbury, 0.27% *, 10/1/2037, Branch Banking & Trust (a) Virginia, College Building Authority, Educational Facilities Revenue, University of Richmond, Series B, 0.35%, Mandatory Put 2/1/11 @ 100, 2/26/2039 Washington 1.2% King County, WA, Housing Authority Revenue, Summerfield Apartments Project, 0.4% *, 9/1/2035, US Bank NA (a) Wyoming 1.6% Platte County, WY, Pollution Control Revenue, Tri-State Generation & Transmission Association, Inc., Series A, 0.5% *, 7/1/2014, National Rural Utilities Cooperative Finance Corp. (a) % of Net Assets Value ($) Total Investment Portfolio (Cost $124,391,837) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of September 30, 2010. ** These securities are shown at their current rate as of September 30, 2010.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. † The cost for federal income tax purposes was $124,391,837. (a) Security incorporates a letter of credit from the bank listed. (b) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investment Portfolio Assured Guaranty Municipal Corp. National Public Finance Guarantee Corp. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. FSB: Federal Savings Bank Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(c) $
